DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Responsive to communications filed on January 7, 2022, amendments to the claims have been acknowledged and entered. Claims 2,  12 and 13  are canceled by applicant. New claims 14 and 15  are added. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  cancel claims 4-8  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  claims 1, 3, 9-11 and 14-15. 
Claim 1 recites “A battery comprising: at least one cell; a case that houses the at least one cell, the case having a plurality of surfaces including a target surface; at least one pair of first charge/discharge terminals that is disposed on the target surface of the case and electrically connected to the at least one cell; and at least one pair of first monitor terminals that is disposed on the target surface of the case between the at least one pair of first charge/discharge terminals, and electrically connected to the at least one cell, wherein the at least one pair of first charge/discharge terminals and the at least one pair of first monitor terminals are linearly aligned along a same axis, wherein each of the at least one pair of first charge/discharge terminals has a protrusion that partially protrudes from the target surface of the case, wherein each of the at least one pair of first monitor terminals has a recess that is partially recessed from the target surface of the case, wherein the at least one pair of first/charge terminals and the at least one pair of first monitor terminals protrudes and recedes, respectively, from a same surface height of the target surface, wherein the battery is a non-aqueous battery or an all-solid-state battery, and  wherein each of the at least one pair of first monitor terminals is configured as a female terminal”. 
The closest prior art Nakayama et al. US 20160021772 discloses  a battery module including a cell pack comprising a  plurality  single cells connected in series to each other.  Each cell pack includes  positive and negative  electrode terminals  formed projecting from the upper surface of the cell pack reading on the claimed first charge/discharge terminals. Nakayama further discloses a connector configured to accommodate four terminals  in an accommodating section, the terminals  are female type terminals and  detect  the voltage of a single cell, reading on the claimed first monitor terminals. Nakayama does not disclose a case that houses the at least one cell, the case having a plurality of surfaces including a target surface. Therefore, the prior art of record does not teach or suggest wherein each of the at least one pair of first charge/discharge terminals has a protrusion that partially protrudes from the target surface of the case as well as the at least one pair of  the first monitor terminals  has a recess that is partially recessed from the target surface of the case where  the at least one pair of  first charge/discharge terminals and the at least one pair of first monitor terminals are linearly aligned along a same axis.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIARA TRANT/
Examiner, Art Unit 1722        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722